Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the use of controlled substances. We reject his contention that inconsistencies in the test result procedure forms mandate annulment of the determination of his guilt. The correction officer who conducted the preliminary urinalysis test testified that he mistakenly noted on the procedure form that the results indicated the presence of marihuana. The calibration strips from the EMIT drug detection system in fact indicated that the test result was positive for opiates. Likewise, the confirmation test indicated the presence of opiates. Under these circumstances we find that the inadvertent recording error on the urinalysis test result forms does not constitute reversible error (see generally, Matter of Berrios v Kuhlmann, 143 AD2d 475, 476). Moreover, the determination of petitioner’s guilt is supported by substantial evidence (see generally, Matter of Maldonado v Selsky, 162 AD2d 843; see also, Matter of *585Holmes v Coughlin, 182 AD2d 1121). Petitioner’s remaining contentions have been reviewed and found to be either without merit or unpreserved for our review.
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.